Citation Nr: 1229703	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  05-35 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected hepatitis C (HCV) or medications required to treat HCV. 

2. Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to medications required to treat service-connected HCV. 

3. Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to medications required to treat service-connected HCV.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION


The Veteran had active service from August 1975 to February 1977. 

This matter comes before the Board of Veterans' Appeals (Board) from October 2004 and June 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In October 2005, the Veteran requested a Board hearing; however, in May 2009, he withdrew this request. See 38 C.F.R. § 20.704.

The claims were before the Board previously in November 2010, at which time they were remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development. 

Unfortunately, as is explained below in greater detail, the claim of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the competent evidence suggests that the Veteran's peripheral/sensory neuropathy of the bilateral upper extremities is due to the medications required to treat his service-connected HCV. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral/sensory neuropathy of the left upper extremity as secondary to medications required for service-connected hepatitis C have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).

2.  The criteria for peripheral neuropathy/sensory of the right upper extremity as secondary to medications required for service-connected hepatitis C have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants entitlement to service connection for peripheral neuropathy of the left upper extremity and of the right upper extremity, which constitutes a complete grant of the Veteran's claims.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to these claims.

Service Connection - Relevant Law and Regulations

The Veteran contends that service connection is warranted for neuropathy of the left and right upper extremities as secondary to treatment (peginterferon/ribavirin) required for his service-connected hepatitis C.  The Board agrees.
 
Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service. See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability, (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury, and (3) a causal connection between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Service connection may also be established on a secondary basis for disability, which is proximately due to, or the result of, a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2011).  In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

The Veteran has current diagnoses of bilateral upper extremity sensory neuropathy (per May 2012 private EMG/NCS) and bilateral upper extremity peripheral neuropathy.  Thus, element (1) under Hickson/Wallin has been satisfied.  See Hickson, 12 Vet. App. at 253, and Wallin, 11 Vet. App. at 512.  The Board notes that service connection is in effect for hepatitis C.  Accordingly, element (2) under Wallin has been satisfied.  See Wallin, 11 Vet. App. at 512.  With respect to Wallin element (3), the Veteran has been afforded several VA examinations to address the nexus question.  In this regard, the Board notes that service connection for peripheral neuropathy of the lower extremities has been granted on the same basis for which the Veteran seeks service connection of the upper extremities (i.e., as due to HCV treatment).

In September 2004, the Veteran had a VA peripheral nerves examination.  Again, this examination report contained a positive nexus opinion with respect to lower extremity neuropathy and peginterferon/ribavirin (HCV) treatment; it did not address the upper extremities, however.  

In September 2005, the Veteran reported that he had been experiencing "continuous paresthesias and numbness" along the left extremity since May 2005.  He noted that the numbness subsided and was now intermittent in nature.  The assessment was "spontaneously resolved numbness in the left upper extremity" and history of mild peripheral neuropathy related to HCV and interferon therapy.  An EMG/NCS was deferred.  

The Veteran had a VA general examination in March 2008.  He primarily reported symptoms affecting his lower extremities.  The examiner opined that the peripheral neuropathy in the upper extremities was less likely as not related to HCV since the Veteran had no current complaints.  This examiner also concluded that the Veteran's upper extremity peripheral neuropathy was less likely than not caused by or a result of the HCV treatment.  

The Veteran's claims were remanded in November 2010 for the purpose of obtaining a VA examination and etiology opinion.  That examination was conducted in February 2011.  At that time, the Veteran reported numbness and tingling of the the hand.  Unfortunately, the examiner only provided an opinion regarding peripheral neuropathy of the bilateral feet and stated that "this condition was as likely as not related to antiviral therapy for hepatitis."  In addition, the VA examiner noted that he did not have an opportunity to review the claims file. 

Since the February 2011 opinion was insufficient regarding the upper extremities, the RO requested that the claims file be returned to the examiner and that he provide an opinion as to whether the Veteran's upper extremity neuropathy was related to his HCV treatment.  

The November 2010 VA examiner provided an addendum after review of the claims file in February 2012.  He stated that the previous VA examiner in September 2004 had "clearly noted" that the peripheral neuropathy of the lower extremities was secondary to the medication that the Veteran took for HCV.  This examiner concluded that "peripheral neuropathy of the upper and lower extremities is more likely as not related to medications he was taking for HCV."  

In May 2012, the Veteran submitted a private EMG/NCS with the appropriate waiver of RO jurisdiction.  This report confirmed an upper extremity sensory neuropathy diagnosis.  

Although aware of the Court's holding in Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (noting one of the factors for assessing the probative value of a medical opinion is the thoroughness and detail of the medical opinion), the Board finds the February 2012 VA examination addendum to be of significant probative value.  Indeed, the February 2012 VA examiner reviewed the claims file, had examined the Veteran physically in February 2011, and confirmed the September 2004 VA examiner's general findings  that the neuropathy (lower) was secondary to the Veteran's HCV treatment.  The February 2012 examiner used the same reasoning in finding that the Veteran's upper extremity neuropathy was related to HCV medication. (Emphasis added).  The Board acknowledges that the March 2008 VA examiner found that there was no relationship between the Veteran's upper extremity neuropathy and HCV treatment.  It appears that this opinion was based largely on the Veteran having "no complaints" of upper extremity symptomatology at the March 2008 VA examination.  This fact is immaterial to the current claim as the Veteran has a current upper extremity neuropathy diagnosis, however.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

In summary, after resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for neuropathy of the left upper extremity and of the right upper extremity as secondary to HCV treatment is warranted. See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for neuropathy of the left upper extremity as secondary to medications required for service-connected HCV is granted, subject to the laws and regulations governing the payment of monetary benefits. 

Entitlement to service connection for neuropathy of the right upper extremity as secondary to medications required for service-connected HCV is granted, subject to the laws and regulations governing the payment of monetary benefits. 


REMAND

The Veteran also seeks service connection for hypertension.  He asserts that his hypertension first manifested itself during active service.  As noted in the Board's previous remand in November 2010, the Veteran's service treatment records are negative for complaints, treatment, or diagnoses of hypertension.  The February 1977 separation physical examination report notes the Veteran's complaints included pain or pressure in his chest, dizziness or fainting spells, and palpation or pounding heart.  The Board remanded the Veteran's claim in November 2010 for the specific purpose of obtaining a VA etiology opinion which considered the reported in-service symptoms noted above.  See Board remand dated November 30, 2010, at pp. 19-20.  The requested examination was conducted in February 2011 (with an addendum provided in February 2012).  The examiner concluded that the Veteran's hypertension was less likely than not related to service.  This examiner reasoned that the Veteran's blood pressure readings were normal in service and there was "no evidence of hypertension in his military records."  

The Board finds that the February 2012 VA addendum opinion is inadequate because it failed to address the findings noted upon the Veteran's separation "Report of Medical History" as requested in the Board's November 2010 remand.  Indeed, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268 (1998).  Given the foregoing, the Board finds that a remand is necessary in order to obtain an addendum which considers the Veteran's in-service complaints of pain or pressure in his chest, dizziness or fainting spells, and palpation or pounding heart noted at his separation physical examination and whether such symptoms represented the initial onset or manifestation of hypertension.  

The Veteran alternatively contends that his hypertension is due to or aggravated by his service-connected HCV or treatment for HCV.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by service.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. Allen, supra.  Thus, in this case, in order to warrant service connection for hypertension on a secondary basis, the evidence must show that it was caused or aggravated by the Veteran's service-connected HCV or treatment for HCV.

In March 2008, a VA examiner opined that the Veteran's hypertension was less likely than not "caused by or a result" of hepatitis C treatment. (Emphasis added). 

To date, none of the Veteran's VA examinations/opinions regarding hypertension have addressed (1) whether the hypertension was caused by HCV alone (as opposed to treatment) or (2) whether the hypertension was aggravated by the Veteran's HCV or HCV treatment.  These questions should be addressed upon remand. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA Medical Center in Dallas, Texas, and ask the VA examiner who conducted the Veteran's February 9, 2011, VA peripheral nerves examination to provide another addendum to this examination report.  The claims file and a copy of this remand must be sent to this examiner for his review.  In the addendum to the February 2011 VA peripheral nerves examination report, this VA examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension is related to active service or any incident of service, to include specifically the Veteran's in-service complaints of chest pain, dizziness or fainting spells, and palpation or pounding heart noted at his separation physical examination in February 1977.  This examiner also should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension was caused or aggravated (permanently worsened) by his service-connected hepatitis C or treatment/medications required for hepatitis C, to include specifically Ribavirin and interferon treatment.  A complete rationale must be provided for any opinions expressed.

2.  If, and only if, the VA examiner who conducted the Veteran's February 9, 2011, VA peripheral nerves examination is not available, then schedule the Veteran for appropriate examination to determine the nature and etiology of his hypertension.  The claims file and a copy of this remand should be provided to the examiner for review.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that hypertension, if diagnosed, is related to active service or any incident of service, to include specifically the Veteran's in-service complaints of chest pain, dizziness or fainting spells, and palpation or pounding heart noted at his separation physical examination in February 1977.  This examiner also should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension was caused or aggravated (permanently worsened) by his service-connected hepatitis C or treatment/medications required for hepatitis C, to include specifically Ribavirin and interferon treatment.  A complete rationale must be provided for any opinions expressed.

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


